Title: [The Weather] [February 1767]
From: Washington, George
To: 




1. Cloudy & Cool in the forenoon & till towards night. Wind at No. West. Gd. not froze.
 


2. Frozen Morning, clear still & pleast. afterwards.
 


3. Frozen morning. Clear, pleast. & thawing afterwards. Wind risg. from So. Wt.
 


4. Frozen—clear & Windy abt. 10, from the Northwest but thawing.
 


5. Soft, calm, & pleasant. Wind rising from No. West abt. 10 & blew hard but not cold.
 


6. Frozen morning. Clear & cold Wind still at No. West & fresh.
 


7. Frozen Morng., brisk & cold Wind from the Southward. Clear till the Afternoon then cloudy. In the Evening clear again.
 


8. Soft, clear, & Warm. Wind Southwardly.
 


9. Soft, warm & Lowering, high Wind from the Southward. Hard rain in the Night.
 


10. Soft, cloudy & light showers of Hail Rain &ca. till ten Oclock—then excessive hard Wind from No. West. Cold.
 


11. Frozen & cloudy morning. Afterwards clear Wind Southwardly.
 


12. Soft & cloudy till Noon. Afterwards clear & still. Wind No[rth]wardly in Mg.
 


13. Soft Morning & snowing all day more or less from the Northward.
 



14. Hazy in the Morng. Clear afterwards; w. hard wind from the No. West. Snow abt. 3 or 4 Inches deep.
 


15. Hard frost. Wind Westwardly & then Southwardly & cloudy.
 


16. Grey & frosty Morning. Wind Southwardly & thawing. Also clear afterwd.
 


17. Clear & cool. Wind at No. West. Morng. frozen thawing afterwards.
 


18. Frozen Morning. Thawing afterwards & pleasant tho somewhat Cool. Wind No. & No. Et.
 


19. Soft Morng. Somewhat Cloudy & still.
 


20. Soft Morng. Brisk wind from So. Wt. with which the Ground much dried. Snow all gone two days ago.
 


21. Ground not froze. Wind came to No. Wt. early in the Morning & blew very hard & turnd very cold towards Evening.
 


22. Ground froze. Clear, wind Southward & Warm.
 


23. Cloudy with spits of Snow first part of the day. Raining afterwards with the Wind at No. Et. In the Night Snow again which covd. the ground abt. an Inch.
 


24. Cloudy & Cold Wind at No. West.
 


25. Hard frost. Clear & not very cold. Wind at No. West—not high.
 


26. Brisk wind from the Southward. Clear warm & pleasant. According to Colo. West the greatest part of the next Moon shoud be as this day—i.e. the same kind of weather that happens upon the thursday before the change will continue through the course of the next Moon at least the first & 2d. quarter of it. Quere is not this an old woman’s story.
 


27. Soft clear, warm, & Still.
 


28. Soft, Mild & pleasant. Wind Southwardly. Somewhat hazy & smoaky. A little rain in the Night.
